The relief described hereinbelow is SO ORDERED.

SIGNED this 5th day of February, 2021.




 ________________________________________________________________________
                 IN THE UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF KANSAS
                             (Kansas City Division)

In Re:                                                   )
                                                         )
Michael Dale Burns                                       )
                                                         )
                         Debtor,                         )         Case No.: 17-21486
__________________________________________               )
                                                         )         Chapter: 13
U.S. Bank Trust National Association, as Trustee of      )
Dwelling Series IV Trust                                 )         Re: Motion Doc #77
                                                         )
                               Creditor.                 )

           ORDER GRANTING MOTION FOR RELIEF FROM AUTOMATIC STAY
                           AND CO-DEBTOR STAY

         COMES NOW U.S. Bank Trust National Association, as Trustee of Dwelling Series IV Trust

(“Creditor”), by and through counsel, on its Motion for Relief from Automatic Stay and Co-Debtor

Stay on the following described property:

                LOT 21, DELAWARE RIDGE FOURTH PLAT, A SUBDIVISION OF LAND IN
                KANSAS CITY, WYANDOTTE COUNTY, KANSAS
The above-described property is also known as 13216 New Jersey Ave, Kansas City, KS 66109
(“Property”).

         The Court FINDS that on December 30, 2020, Creditor provided the Debtors, Debtor’s

Counsel, Co-Debtor, Chapter 13 Trustee and the Office of the United States Trustee with an objection



                  Case 17-21486       Doc# 80     Filed 02/05/21     Page 1 of 3
UNITED STATES BANKRUPTCY COURT

IN RE: Michael Dale Burns
Case No. 17-21486, Chapter 13
ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY
Page 2

deadline of February 1, 2021, with which to file an objection to the entry of an order granting relief to

Creditor.

        The Court further FINDS that the February 1, 2021, objection deadline has expired and there

have been no objections filed with the Court.

        Any secured claim of U.S. Bank Trust National Association, as Trustee of Dwelling Series IV

Trust, as it relates to the collateral described in this order is disallowed as a claim herein, without

prejudice to any funds which may have been paid prior to stay modification. After liquidation of the

collateral, U.S. Bank Trust National Association, as Trustee of Dwelling Series IV Trust, may file an

unsecured claim for any deficiency amount. If the amended deficiency claim is not filed before

distribution has begun to other general unsecured creditors, then the deficiency claim may not be paid

a dividend in parity with other general unsecured creditors

        IT IS THEREFORE ORDERED that Creditor is hereby granted relief from the automatic stay

and co-debtor stay on the above-described Property and that Creditor may exercise any and all rights

provided under non-bankruptcy law and as set forth in the Note and Mortgage.

                                                    ###



Respectfully Submitted,

MARINOSCI LAW GROUP, P.C.


_/s/ David V. Noyce __________
David V. Noyce KS #20870
11111 Nall Avenue, Suite 104
Leawood, KS 66211
20-02820-MFR



                   Case 17-21486         Doc# 80      Filed 02/05/21       Page 2 of 3
UNITED STATES BANKRUPTCY COURT

IN RE: Michael Dale Burns
Case No. 17-21486, Chapter 13
ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY
Page 3

Phone: (913) 912-1264
Fax: (913) 257-5223
dnoyce@mlg-defaultlaw.com
ATTORNEY FOR MOVANT


Agreed to by:


/s/ William H. Griffin_________
William H. Griffin
5155 Roe Blvd.
Suite 200
Roeland Park, KS 66205-2393
Phone: 913-677-1311
Standing Chapter 13


Copies to:

Michael Dale Burns
P.O. Box 9037
Kansas City, KS 66112
Debtor

Felicia Ann Neal-Burns
13216 New Jersey Avenue
Kansas City, KS 66109
Co-Debtor

David A. Reed
7823 Parallel Parkway
Kansas City, KS 66112
Attorney for Debtor

William H. Griffin
5155 Roe Blvd.
Suite 200
Roeland Park, KS 66205-2393
Bankruptcy Trustee

20-02820-MFR



                 Case 17-21486    Doc# 80   Filed 02/05/21   Page 3 of 3
